UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of Earliest Event Reported):May 17, 2012 NORTHERN STATES FINANCIAL CORPORATION (Exact Name of Registrant as Specified in its Charter) 000-19300 (Commission File Number) Delaware 36-3449727 (State or other Jurisdiction of Incorporation) (I.R.S. Employer Identification No.) 1601 North Lewis Avenue P.O.Box 39 Waukegan, Illinois60085 (Address of Principal Executive Offices) (847)244-6000 (Registrant’s Telephone Number, Including Area Code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders. The Annual Meeting of Stockholders of Northern States Financial Corporation (the “Company”) was held on May 17, 2012. There were 4,277,755 shares of common stock entitled to be voted, and 3,722,285 shares present in person or by proxy, at the Annual Meeting. Three items of business were acted upon by stockholders at the Annual Meeting. The voting results are as follows: 1.Election of Directors. Stockholders elected all of the Company’s nominees for Director for one-year terms expiring on the date of the Annual Meeting in 2013. Votes For Votes Withheld Broker Non-Votes Theodore A. Bertrand Jack H. Blumberg Frank J. Furlan James A. Hollensteiner Allan J. Jacobs Barbara J. Martin Raymond M. Mota Charles W. Smith Scott Yelvington 2.An advisory (non-binding) vote to approve the2011 named executive officer compensation. Stockholders approved the advisory (non-binding) vote to approve the2011 named executive officer compensation. Votes For Votes Against Abstentions Broker Non-Votes 3.Ratification of the appointment of Plante & Moran, PLLC as independent auditors of the Company for the year ending December 31, 2012. Stockholders ratified the appointment of Plante & Moran, PLLC as independent auditors of the Company for the year ending December 31, 2012. Votes For Votes Against Abstentions Broker Non-Votes 0 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. NORTHERN STATES FINANCIAL CORPORATION Date:May 18, 2012 By: /s/Steven Neudecker Steven Neudecker Vice President and Chief Financial Officer 3
